NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS HUMBERTO DEPAZ FRANCO,                   No.    18-72024

                Petitioner,                     Agency No. A071-585-624

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Carlos Humberto Depaz Franco, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings based on ineffective assistance of counsel.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen. Martinez-Hernandez v. Holder, 778 F.3d 1086, 1088


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2015). We deny the petition for review.

      The BIA did not abuse its discretion in denying Depaz Franco’s untimely

motion to reopen for failing to demonstrate he acted with the due diligence

required for equitable tolling. See 8 U.S.C. § 1229a(c)(7)(C)(i); see also Avagyan

v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (due diligence requires that petitioner

took reasonable steps to investigate prior counsel’s suspected error, or, if petitioner

was ignorant of counsel’s shortcomings, made reasonable efforts to pursue relief).

      PETITION FOR REVIEW DENIED.




                                           2